 



Exhibit 10.1
THE TJX COMPANIES, INC.
MANAGEMENT INCENTIVE PLAN
(as amended through April 5, 2007)

 



--------------------------------------------------------------------------------



 



THE TJX COMPANIES, INC.
MANAGEMENT INCENTIVE PLAN
Table of Contents

             
1.
  Purpose     1  
 
           
2.
  Definitions     1  
 
           
3.
  Effective Date     2  
 
           
4.
  Administration     2  
 
           
5.
  Eligibility     2  
 
           
6.
  Description of Awards     2  
 
           
7.
  Determination of Awards     3  
 
           
8.
  Payment of Awards     5  
 
           
9.
  Deferral of Award     5  
 
           
10.
  Designation of Beneficiary     5  
 
           
11.
  Notices     6  
 
           
12.
  Rights of Participants     6  
 
           
13.
  No Employment Rights     6  
 
           
14.
  Certain Payments Upon a Change of Control     6  
 
           
15.
  Nonalienation of Award     6  
 
           
16.
  Withholding Taxes     7  
 
           
17.
  Termination, Amendment and Modification     7  
 
           
18.
  Headings and Captions     7  
 
           
19.
  Controlling Law     7  
 
           
20.
  Miscellaneous Provisions     7  
 
           
21.
  Awards to Certain Officers     8  

 



--------------------------------------------------------------------------------



 



THE TJX COMPANIES, INC.
MANAGEMENT INCENTIVE PLAN

1.   Purpose       The purpose of The TJX Companies, Inc. (“TJX”) Management
Incentive Plan (the “Plan”) is to provide officers and other employees who are
key to the annual growth and profitability of TJX with reward opportunities
commensurate with their performance relative to annual objectives.   2.  
Definitions       Unless the context requires otherwise, the following
expressions as used in the Plan shall have the meanings ascribed to each below,
it being understood that masculine, feminine, and neuter pronouns are used
interchangeably, and that each comprehends the others.

  (a)   “Change of Control” shall have the meaning set forth in the Company’s
1986 Stock Incentive Plan, as in effect from time to time.     (b)   “Company”
shall mean TJX and its subsidiaries.     (c)   “E.C.C.” shall mean the Executive
Compensation Committee of the Board of Directors of TJX. A member of the E.C.C.
shall not be eligible to participate in the Plan while serving as a member of
the E.C.C. or one year prior to becoming a member of the E.C.C.     (d)  
“Fiscal Year” shall mean the fifty-two or fifty-three week period ending on the
last Saturday in January, and commencing on the Sunday following the last
Saturday in January of the preceding calendar year.     (e)   “Participant”
shall mean any officer or other employee of TJX or any subsidiary of TJX who is
designated a Participant pursuant to Section 5 below.     (f)   “Performance
Criteria” shall mean the standards of measurement of performance by the Company,
performance by any division or subsidiary of the Company, and/or individual
performance for each Performance Period as established by the E.C.C. pursuant to
paragraph (a) of Section 6 below.

1



--------------------------------------------------------------------------------



 



  (g)   “Performance Goal” shall mean the level of performance with respect to
each Performance Criterion at which awards are payable pursuant to this Plan.
Performance Goals are established by the E.C.C. pursuant to paragraph (b) of
Section 6 below.     (h)   “Performance Period” shall mean one Fiscal Year.    
(i)   “Section 162(m)” shall mean Section 162(m) of the Internal Revenue Code of
1986, as amended, and the regulations thereunder.

3.   Effective Date       The effective date of the Plan shall be January 28,
1979. The effective date of this amendment and restatement of the Plan shall be
April 5, 2007.   4.   Administration       This Plan shall be administered by
the E.C.C. The E.C.C. shall have full authority to interpret the Plan; to
establish, amend, and rescind rules for carrying out the Plan; to administer the
Plan; to determine the terms and provisions of any agreements pertaining to the
Plan; and to make all other determinations necessary or advisable for its
administration. The E.C.C. shall not be bound to any standards of uniformity or
similarity of action, interpretation, or conduct in the discharge of its duties
hereunder, regardless of the apparent similarity of the matters coming before
it. Its determination shall be binding on all parties.       No member or former
member of the E.C.C. or the Board of Directors of TJX shall be liable for any
action or determination made in good faith with respect to the Plan or any award
or payment made under the Plan.   5.   Eligibility       For each Performance
Period, the E.C.C. shall designate those Participants who may be entitled to
receive annual management incentive awards, subject to the terms and conditions
of the Plan.   6.   Description of Awards

2



--------------------------------------------------------------------------------



 



(a)   Designation of Performance Criteria       At the commencement of each
Performance Period, the E.C.C. shall determine the Performance Criteria for said
Performance Period and the relative weight to be given to each Performance
Criterion. Performance Criteria and the weighing thereof may vary by Participant
and may be different for different Performance Periods. Such Performance
Criteria may include, but shall not be limited to, measures such as pre-tax
income, pre-tax income as a percentage of sales, return on investment, or other
measures specific to a Participant’s annual performance objectives. These
criteria may be based on Company, divisional, subsidiary and/or individual
performance as designated by the E.C.C.   (b)   Performance Goals       At the
commencement of each Performance Period, the E.C.C. shall determine a range of
Performance Goals from minimum to target to maximum for each Performance
Criterion for said Performance Period, based upon the Company, divisional or
subsidiary Business Plan for said Fiscal Year. Performance Goals are subject to
the approval of the President of TJX. Performance Goals may vary by Participant
and may be different for different Performance Periods.       At any time
designated by the E.C.C. during a Performance Period or thereafter, but prior to
award payment, appropriate adjustments in the Performance Goals may be made to
avoid undue windfalls or hardships due to external conditions outside the
control of management, changes in method of accounting, nonrecurring or abnormal
items, or other matters as the E.C.C. shall, in its sole discretion, determine.
  (c)   Award Opportunity       At the commencement of each Performance Period,
the E.C.C. shall assign to each Participant the minimum, target and maximum
opportunity to be earned for said Performance Period, based upon the
Participant’s position and ability to affect annual performance relative to
goals during the Performance Period. Award opportunity may be expressed as a
fixed amount or as a percentage of the Participant’s actual base salary earned
for the Performance Period.       From time to time, discretionary awards, in
addition to the annual management incentive awards, may be made by the E.C.C. to
any Participant in recognition of outstanding performance or extraordinary
circumstances which occur during the Performance Period. Recommendations of
Participants to receive discretionary awards shall be made by the President of
TJX.

3



--------------------------------------------------------------------------------



 



7.   Determination of Awards

  (a)   Upon completion of each Performance Period and certification of the
Company’s financial statements by the Company’s independent public accountants
for the Fiscal Year included in such Performance Period, the E.C.C. shall review
performance relative to Performance Goals, as adjusted from time to time in
accordance with paragraph (b) of Section 6 above, and determine the value of the
awards for each Performance Period, subject to the approval of the President of
TJX and/or the Chairman of the E.C.C.         Achievement of Performance Goals
shall result in payment of the target award. Failure to achieve Performance
Goals will result in a decrease or elimination of the Participant’s award.
Exceeding Performance Goals will result in an increased award.        
Performance Goal awards may be adjusted upward or downward by the E.C.C. due to
special circumstances or individual performance review. Without limiting the
generality of the foregoing, the E.C.C. may reduce or eliminate awards to
Participants receiving “Needs Improvement” performance ratings.     (b)   If an
employee becomes a Participant after the beginning of a Performance Period, the
award payable to him or her shall be prorated in accordance with the portion of
the Performance Period in which he or she is a Participant.     (c)   In the
event of termination of employment of a Participant for any reason prior to the
last day of the Performance Period, a Participant thereafter shall have no
further rights under the Plan and shall not be entitled to payment of any award.
        If termination of employment occurs (i) by reason of death, (ii) by
reason of normal retirement under a retirement plan of the Company, or
(iii) with the consent of the Company, the E.C.C. may, in its sole discretion,
value and direct that all or some portion of the award be deemed earned and
payable, taking into account the duration of employment during the Performance
Period, the Participant’s performance, and other matters as the E.C.C. shall
deem appropriate. In the event of termination of employment for cause, as
defined and determined by the E.C.C. in its sole discretion, no payment shall be
made with regard to any prior or current Performance Period.     (d)   If a
Participant shall be actively employed by the Company less than a full
Performance Period because of an accident or illness but completes 26 weeks of
active employment during said Performance Period, the award otherwise payable to
said Participant for said Performance Period shall not be reduced because of a
failure of active employment due to such accident or illness.

4



--------------------------------------------------------------------------------



 



      If a Participant shall be actively employed by the Company less than a
full Performance Period because of an accident or illness and does not complete
26 weeks of active employment during said Performance period, said Participant
shall receive such award, if any, for said Performance Period as the E.C.C.
shall determine.         Any time for which a Participant receives sick leave
and/or vacation payments shall be deemed active employment time. Any time for
which a Participant received short-term income protection, short-term disability
and/or long-term disability payments shall not be deemed active employment time.
        The provisions in this Section 7 are subject to the terms of any
employment agreement, severance agreement or severance plan applicable to any
one or more participants and in the event of any conflict, such terms shall
control payment.

8.   Payment of Awards       As soon as practicable after valuation of the award
for each Performance Period, payment shall be made in cash with respect to the
award earned by each Participant.   9.   Deferral of Award       Participants
who are designated by the E.C.C. as being eligible to participate in the TJX
General Deferred Compensation Plan may elect to defer all or a portion of their
awards in accordance with the terms of such General Deferred Compensation Plan.
  10.   Designation of Beneficiary

  (a)   Subject to applicable law, each Participant shall have the right to file
with the E.C.C., to the attention of the Vice President, Human Services Director
of TJX, a written designation of one or more persons as the beneficiary(ies) who
shall be entitled to receive the amount, if any, payable under the Plan upon his
or her death. A Participant may from time to time revoke or change his or her
beneficiary by filing a new designation with the E.C.C. The last such
designation received by the E.C.C. shall be controlling, provided, however, that
not designation change or revocation thereof shall be effective unless received
by the E.C.C. prior to the Participant’s death and in no event shall it be
effective as of date prior to receipt.

5



--------------------------------------------------------------------------------



 



  (b)   If no such beneficiary designation is in effect at the time of a
Participant’s death, or if no designated beneficiary survives the Participant,
or if such designation conflicts with law, the payment of the amount, if any,
payable under the Plan upon his or her death shall be made to the Participant’s
estate. If the E.C.C. is in doubt as to the right of any person to receive any
amount, the E.C.C. may retain such amount, without liability for any interest
thereon, until the rights thereto are determined, or the E.C.C. may pay such
amount into any court of appropriate jurisdiction, and such payment shall be a
complete discharge of the liability of the Plan, the Company, and the E.C.C.
therefor.

11.   Notices       Each Participant whose employment relationship with the
Company has terminated, either voluntarily or involuntarily, shall be
responsible for furnishing the Vice President, Human Services Director of TJX,
with the current and proper address for the mailing of notices and the delivery
of agreements and payments. Any notice required or permitted to be given shall
be deemed given if directed to the person to whom addressed at such address and
mailed by regular United States mail, first-class and prepaid. If any item
mailed to such address is returned as undeliverable to the addressee, mailing
shall be suspended until the Participant furnishes the proper address.   12.  
Rights of Participants       Nothing contained in the Plan and no action taken
pursuant to the Plan shall create or be construed to create a trust of any kind,
or a fiduciary relationship between the Company and any Participant or his or
her legal representative or designated beneficiary, or other persons.       If
and to the extent that any Participant or his or her legal representative or
designated beneficiary, as the case may be, acquires a right to receive any
payment from the Company pursuant to the Plan, such right shall be no greater
than the right of an unsecured general creditor of the Company.   13.   No
Employment Rights       Nothing in this Plan or any other document describing or
referring to this Plan shall be deemed to confer on any Participant the right to
continue in the employ of the Company or his or her respective employer or
affect the right of such employer to terminate the employment of any such person
with or without cause.

6



--------------------------------------------------------------------------------



 



14.   Certain Payments Upon a Change of Control       If, upon a Change of
Control of TJX, amounts payable or that would or might be payable in respect of
an individual under the Plan instead are paid to such individual or his or her
estate or beneficiary pursuant to any change of control severance plan or
agreement, or any similar plan, agreement or arrangement, to which the Company
is a party, payments in respect of such individual hereunder shall be reduced
pro tanto.   15.   Nonalienation of Award       No amounts or other rights under
the Plan shall be sold, transferred, assigned, pledged, or otherwise disposed of
or encumbered by a Participant, except as provided herein, and shall not be
subject to attachment, garnishment, execution, or other creditor’s processes.  
16.   Withholding Taxes       The Company shall have the right to deduct
withholding taxes from any payments made pursuant to the Plan, or make such
other provisions as it deems necessary or appropriate to satisfy its obligations
to withhold federal, state, or local income or other taxes incurred by reason of
payments pursuant to the Plan.   17.   Termination, Amendment and Modification  
    The E.C.C. or the Board of Directors of TJX may from time to time amend,
modify, or discontinue the Plan or any provision hereof. No amendment to or
discontinuance or termination of the Plan, shall, without the written consent of
the Participant, adversely affect any rights of such Participant that have
vested. This Plan shall continue until terminated by the E.C.C. or the Board of
Directors of TJX.   18.   Headings and Captions       The headings and captions
herein are provided for reference and convenience only, shall not be considered
part of the Plan, and shall not be employed in the construction of the Plan.  
19.   Controlling Law       This Plan shall be construed and enforced according
to the laws of the Commonwealth of Massachusetts, to the extent not preempted by
Federal law, which shall otherwise control.

7



--------------------------------------------------------------------------------



 



20.   Miscellaneous Provisions

  (a)   All costs and expenses involved in administering the Plan as provided
herein, or incident thereto, shall be borne by the Company.     (b)   The E.C.C.
may, in its sole discretion, reduce or eliminate awards granted or money payable
to any Participant or all Participants if it determines that such awards or
payment may cause the Company to violate any applicable law, regulation,
controls, or guidelines. Such reduction or elimination may be made
notwithstanding that the possible violation might be eliminated by reducing or
not increasing compensation or benefits of other associates, it being the intent
of the Plan not to inhibit the discretion of the Company to provide such forms
and amounts of compensation and benefits to employees as it deems advisable.

21.   Awards to Certain Officers       The provisions of this Section 21 shall
apply, notwithstanding any other provision of the Plan to the contrary, in the
case of any award made to a person expected to be described in Section 162(m) at
the time the award is to be paid, as determined by the E.C.C. at the time of the
award. In the case of any such award: (a) Performance Criteria shall be based on
any one or more of the following (on a consolidated, divisional, line of
business, geographical or area of executive’s responsibilities basis): one or
more items of or within (i) sales, revenues, assets or expenses; (ii) earnings,
income or margins, before or after deduction for all or any portion of interest,
taxes, depreciation, amortization, or such other items as the E.C.C. may
determine at the time the Performance Criteria are preestablished (within the
meaning of Section 162(m)), whether or not on a continuing operations and
aggregate or per share basis; (iii) return on investment, capital, assets, sales
or revenues; and (iv) stock price; (b) unless otherwise determined by the E.C.C.
in a manner that is consistent with the requirement that the Performance Goals
be preestablished within the meaning of, and that the Award otherwise comply
with the performance-based compensation exemption under, Section 162(m), the
specific Performance Goals established by the E.C.C. with respect to any Award
shall be subject to mandatory adjustment where such Performance Goal is affected
by any of the following objectively determinable factors occurring after the
Performance Goal has been established by the E.C.C., such that performance with
respect to such Performance Goal for such Award shall be determined without
regard to such factor: (i) any change in, or elimination or addition of, an
accounting standard or principle, or any change in the interpretation thereof,
whether identified as a change, error, correction or otherwise denominated, by
the FASB, the SEC or its staff, the PCAOB, or other competent accounting or
regulatory body, as determined by the E.C.C., (ii) any change in laws, rules,
regulations or other interpretations or guidance issued by a competent
regulatory

8



--------------------------------------------------------------------------------



 



    body if the effect of such change would be to affect the financial measure
by more than 1% (as determined by the E.C.C. based on advice from its outside
auditors), (iii) any acquisition or disposition by the Company of a business or
portion thereof, however structured, if the effect of such acquisition or
disposition would be to affect the financial measure by more than 1% (as
determined by the E.C.C. based on advice from the Company’s outside auditor),
and (iv) any other objectively determinable factor that is specified by the
E.C.C. within 90 days of the commencement of the applicable performance period
(or within the first one-quarter of the applicable performance period, if
shorter); (c) the maximum amount payable under any Plan award to any such
individual shall be $5,000,000; (d) no payment shall be made under the award
unless the applicable Performance Goals, which shall have been preestablished
within the meaning of Section 162(m), have been met, nor shall any such payment
be made until the E.C.C. certifies in accordance with Section 162(m) that such
Goals have been met; and (e) those provisions of the Plan generally applicable
to awards hereunder which give to the E.C.C. or any other person discretion to
modify the award after the establishment and grant of the award, or which if
applied to an award described in this Section 21 might otherwise cause such
award to fail to qualify as a performance-based award under Section 162(m) shall
be deemed inapplicable to the extent (but only to the extent) the retention of
such discretion by such person or the application of such provision would be
deemed inconsistent with qualification of the award as performance-based under
Section 162(m).

9